      Case 3:20-cv-00065-CWR-FKB Document 1 Filed 01/31/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

PRESIDENT MANUEL                                                                 PLAINTIFF

V.                                                                              3:20-cv-65-CWR-FKB
                                                                    CAUSE NO. ________

JACKSON HMA, LLC
MERIT HEALTH CENTRAL DBA                                                      DEFENDANT



                                 NOTICE OF REMOVAL


       COMES NOW Defendant Jackson HMA, LLC d/b/a Merit Health Central and

hereby gives notice of the removal of this civil action from the Circuit Court of Hinds

County, Mississippi, to the United States District Court for the Southern District of

Mississippi, Northern Division. In support of said Notice of Removal, Jackson HMA

would show the following:

       1.    Now pending in the County Court of Hinds County, Mississippi is a certain

civil action entitled "President Manuel v. Jackson HMA, LLC d/b/a Merit Health/Central

Mississippi Medical Center" bearing civil action number 25CO1:19-cv-05132-LCS on the

docket of said Court.

       2.    This civil action is a slip and fall claim filed by Plaintiff, President Manuel,

against Jackson HMA on December 27, 2019; and Plaintiff served Jackson HMA with

his Complaint on January 20, 2020. See Served Summons and Complaint (a true and

correct copy of which is attached hereto as Exhibit 1).
      Case 3:20-cv-00065-CWR-FKB Document 1 Filed 01/31/20 Page 2 of 5




       3.     The United States District Court for the Southern District of Mississippi,

Northern Division is the district and division embracing the place in which the action is

pending. 28 U.S.C. § 104(b)(1).

       4.     Complete diversity of citizenship exists between Plaintiff and Defendant

insofar as Plaintiff President Manuel is a citizen of the State of Mississippi, and

Defendant Jackson HMA, LLC is considered a citizen of both Delaware and

Tennessee. See Complaint (within Exhibit 1).

       5.     Under Harvey v. Grey Wolf Drilling Co., 542 F. 3d 1077, 1080 (5th Cir.

2008), a limited liability company's citizenship is determined by the citizenships of all of

its members. Where a limited liability company has members which are themselves

limited liability companies, partnerships, or other entities, the citizenships must be

traced down the various organizational layers. Mullens v. TestAmerica, Inc., 564 F. 3d

386, 397 (5th Cir. 2009); Ashley Transp., Inc. v. Catterpillar, Inc., 3:11CV469-TSL-MTP,

2001 WL 3876964, at *2 (S.D. Miss Sept. 1, 2011); Lawson v. Chrysler LW, 4:08CV19-

DPJ-JCS, 2009 WL 961226, at *2 (S.D. Miss. Apr. 7, 2009). Jackson HMA's

membership can bet traced to and through the following organizational layers:

       i.     Defendant Jackson HMA, LLC's sole member is Mississippi HMA

              Holdings, LLC. Mississippi HMA Holdings II, LLC's members are Health

              Management Associates LP and HMA Hospitals Holdings LP.

       ii.    Health Management Associations LP's partners are Health Management

              Associates Inc. and Health Management General Partner LLC. Likewise, HMA

              Hospitals Holdings LP's partners are Health Management Associates Inc. and

              Health Management General Partner LLC.
     Case 3:20-cv-00065-CWR-FKB Document 1 Filed 01/31/20 Page 3 of 5




      iii.    Health Management General Partner LLC's sole member is Health

              Management Associates Inc.

     iv.     Health Management Associates Inc. is a Delaware corporation with its

             principal place of business located in Franklin, Tennessee.

             Thus, Jackson HMA LLC is considered a citizen of both Delaware and

             Tennessee.

       6.     The amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, as the Complaint demands compensatory damages

and punitive damages. See Complaint (within Exhibit 1). "[F]ederal courts in

Mississippi have consistently held that a claim for an unspecified amount of punitive

damages is deemed to exceed the federal jurisdictional minimum." Colony Ins. Co. v.

Ropers of Hattiesburg, LLC, 2011 WL 1226095, at *3 (S.D. Miss. Mar. 29, 2011)

(internal citation omitted). It is thus apparent that the amount in controversy is satisfied

for the exercise of diversity-of-citizenship jurisdiction.

       7.     The Notice of Removal is timely under 28 U.S.C. §1446(b)(1) because it

is filed within thirty days of Defendant's receipt of a copy of the Complaint.

       8.     Pursuant to 28 U.S.C. § 1446(a) and Local Uniform Civil Rule 5(b), a true

and correct copy of the entire state-court record is attached hereto (as Exhibit 2).

              In accordance with 28 U.S.C. § 1446(d), written notice of this Notice of

Removal is being provided to Plaintiff, and a copy of this Notice of Removal is being

filed with the Clerk of the state court in which the action was originally filed.
      Case 3:20-cv-00065-CWR-FKB Document 1 Filed 01/31/20 Page 4 of 5




      WHEREFORE, PREMISES CONSIDERED, Defendant Jackson HMA, LLC prays

 that this Notice of Removal, together with the Exhibits hereto, be received and filed,

 and that the Circuit Court of Hinds County, Mississippi proceed no further herein.

      Respectfully submitted this 31st day of January 2020.

                                        Respectfully submitted,

                                        Jackson HMA, LLC Merit Health Central,
                                        DEFENDANT



                                        BY: /s/ Stephen P. Kruger________
                                            STEPHEN P. KRUGER


OF COUNSEL:

STEPHEN P. KRUGER - MSB # 4266
PAGE, KRUGER & HOLLAND, P.A.
10 Canebrake Blvd., Suite 200 [39232-2215]
Post Office Box 1163
Jackson, Mississippi 39215-1163
TELEPHONE: 601-420-0333
FACSIMILE: 601-420-0033
E-MAIL:     skruger@pagekruger.com
      Case 3:20-cv-00065-CWR-FKB Document 1 Filed 01/31/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I, STEPHEN P. KRUGER, counsel for Defendant, Jackson HMA, LLC d/b/a Merit
Health Central, do hereby certify that I have this day mailed, by United States Mail, a
true and correct copy of the above and foregoing to:

             Rod G. Hickman, Esq.
             Hickman Fondren, PLLC
             Post Office Box 149
             Macon, MS 39341

      THIS, the 31st day of January 2020.


                                        /s/ Stephen P, Kruger
                                        STEPHEN P. KRUGER
